

116 SRES 511 ATS: Supporting the role of the United States in helping save the lives of children and protecting the health of people in developing countries with vaccines and immunization through GAVI, the Vaccine Alliance.
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 511IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Rubio (for himself, Mr. Kaine, Ms. Collins, Ms. Cantwell, Mrs. Shaheen, Mr. Wyden, Mrs. Feinstein, Mr. Durbin, and Mr. Merkley) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 3, 2020Reported by Mr. Risch, with an amendment and an amendment to the preambleJune 16, 2020Considered, amended, and agreed to with an amended preambleRESOLUTIONSupporting the role of the United States in helping save the lives of children and protecting the health of people in developing countries with vaccines and immunization through GAVI, the Vaccine Alliance.Whereas access to vaccines and routine immunizations can protect children from deadly but preventable diseases, reduce poverty, and contribute to economic growth by enabling people to live longer, healthier, and more productive lives;Whereas investments in the development and deployment of vaccines and immunizations can also help enhance global health security by reducing the incidence of deadly and debilitating diseases and containing the spread of infectious diseases before they become pandemic health threats;Whereas, prior to 2000, resources for and access to vaccines for children in the developing world were declining, immunization rates were stagnant or decreasing, and nearly 10,000,000 children were dying each year before reaching their 5th birthday;Whereas, prior to 2000, it was common for new life-saving vaccines to take up to 15 years to be introduced in the world's least developed countries;Whereas, in 2000, the United States Government joined forces with the Bill & Melinda Gates Foundation, the United Nations Children's Fund (UNICEF), the World Health Organization, the World Bank, other donor governments, and representatives of developing countries, faith-based organizations, civil society, and the private sector, including the vaccine industry, to create the Global Alliance for Vaccines and Immunization (now known as GAVI or GAVI, the Vaccine Alliance), a public-private partnership to expand access to new and underused vaccines, reduce the incidence of deadly and debilitating diseases, prevent epidemics, and save lives;Whereas GAVI has since supported country-led vaccine initiatives in 73 countries, enabled immunizations for more than 760,000,000 of the world's most vulnerable children, helped avert an estimated 13,000,000 deaths, and contributed to a 70-percent reduction in the number of deaths due to vaccine-preventable diseases;Whereas country ownership and sustainability are at the core of the GAVI model, which requires each eligible country to commit their own domestic resources to vaccination and immunization programs;Whereas 15 countries have transitioned from GAVI support and are now self-financing their own vaccination and immunization programs, 3 more are expected to transition by the end of 2020, and an additional 10 countries are expected to transition by 2025 (in total, 40 percent of the original set of GAVI-eligible countries);Whereas GAVI has transformed the market for vaccines by pooling demand from developing countries, securing predictable financing, expanding the global supplier base, enhancing the competitiveness and security of supply chains, and creating efficiencies that are expected to generate an estimated $900,000,000 in savings between 2021 and 2025;Whereas, in addition to its current portfolio of vaccines, GAVI is working to support the roll-out and scale-up of newly approved vaccines for diphtheria, tetanus and pertussis (DTP) boosters, hepatitis B birth dose, multivalent meningococcal, respiratory syncytia (RSV), routine oral cholera, and rabies;Whereas GAVI also collaborates with the Global Polio Eradication Initiative to bring polio vaccines into routine immunization programs, strengthen health systems, and implement additional polio protections;Whereas GAVI has made significant progress in supporting the development and stockpiling of an effective vaccine to combat Ebola;Whereas GAVI is participating in efforts to test and implement an effective vaccine to prevent malaria, a disease that kills more than 270,000 children a year;Whereas GAVI is already helping countries maintain life-saving immunization programs in the midst of the ongoing COVID–19 pandemic to prevent multiple outbreaks and further loss of life from vaccine-preventable diseases;Whereas GAVI also is working to help countries meet the threat of COVID–19 by providing vital resources, training, and supplies to help protect health workers and expand access to diagnostic testing;Whereas GAVI will play a critical role in helping to rebuild immunization systems so that once the immediate crisis is over, catch-up immunization campaigns can begin and COVID–19 vaccines can be introduced;Whereas, in April 2020, GAVI joined the Access to COVID–19 Tools Accelerator, a collaboration of global health organizations aimed at accelerating development, production, and equitable access to new COVID–19 technologies, serving as the co-lead of the vaccines work stream within the initiative;Whereas, on June 4, 2020, the United Kingdom will host an online virtual Global Vaccine Summit, GAVI's third replenishment conference, with an ambitious goal to raise $7,400,000,000 in new donor commitments;Whereas, with these additional resources, GAVI plans to support the immunization of 300,000,000 children against potentially fatal diseases and save an additional 7,000,000 to 8,000,000 lives between 2021 and 2025; andWhereas the United States has been a leading supporter of GAVI since its inception, and its continued commitment will be essential to the achievement of the alliance's goals for 2021 through 2025: Now, therefore, be it That the Senate—(1)commends the work of GAVI and its partners for their efforts to expand access to vaccines and immunizations for the most vulnerable men, women, and children in developing countries;(2)affirms the continued support of the United States Government for GAVI as an efficient and effective mechanism to advance global health security and save lives by—(A)reducing the incidence of deadly and debilitating diseases;(B)leveraging donor, partner country, and private sector investments in health systems capable of sustainably delivering vaccines and immunizations; and(C)reducing the cost of vaccines while promoting supply chain security and sustainability;(3)affirms the support of the United States Government for the goal of securing at least $7,400,000,000 in donor commitments for GAVI's third replenishment conference, to be held on June 4, 2020, hosted by the United Kingdom;(4)urges donor countries and private sector partners to step up the fight against vaccine-preventable deaths and increase their pledges for the third replenishment conference;(5)urges GAVI partner countries to continue to make and meet ambitious co-financing commitments to sustain progress in ending vaccine-preventable deaths; and(6)encourages the United States Agency for International Development (USAID) and the Centers for Disease Control and Prevention, in cooperation with GAVI, to continue their work to strengthen public health capacity to introduce and sustain the use of new and underused vaccines in routine immunization programs. 